Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 31 January 2022 has been entered. Claims 1-10, 13-15, 18-20, and 22 are pending in this application and examined herein. 
Specification
The amendment to paragraph [0004] of the specification has been considered and the objection to the specification is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (KR 20160138923 A, abstract and machine translation), hereinafter Wang, in view of Choi (KR 20140126943 .
Regarding claim 1, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide, and more particularly, to a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (A method for recovering… cobalt, Technical Field), which comprises: a step of conducting pyrolysis of a lithium-cobalt oxide (a first step of heat-treating… to produce a mixture, Abstract), a sludge washing process (a second step of water-washing the mixture produced in the first step to obtain a residue, Abstract), and a step of reducing at 800 to 1,000 ° C (third step of heat-treating the residue obtained in the second step; Abstract, Description of Embodiments paragraphs 13-14). Wang teaches the pyrolysis product produced by the pyrolysis process is washed with water to obtain cobalt oxide (wherein the residue contains… cobalt oxide; Description of Embodiments, paragraph 10). Wang does not teach the recovery of nickel from the input material and that the input material be lithium nickel cobalt aluminum oxide, or the presence of nickel oxide (NiO) in the residue. Wang is silent to wherein the heat-treatment in the third step includes primary and secondary heat-treatments performed respectively in first and second reactors connected to each other via a guide line, wherein Co(s) and Ni(CO)4(g) are produced from the primary heat treatment in the first reactor, wherein the Ni(CO)4(g) is transferred to the second reactor via the guide line, and wherein Ni(s) and CO2(g) are produced from the secondary heat treatment in the secondary reactor.
Choi, directed to a method for recovering valuable metals from cathodic active material of used lithium battery (Title), discloses recovering a lithium compound and a metal compound including nickel, cobalt and manganese from a cathode material of high purity and recovery rate (A method for 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi to use lithium nickel cobalt oxide as the input material for the recovery method of Wang, as both lithium-cobalt oxide and lithium-cobalt-nickel-aluminum oxide are cathodic battery materials and are described in the prior art as being recycled with similar methods involving reducing and washing steps, and would be advantageous to combine as this would incorporate the predictable benefit of recovering nickel, a valuable material as described by Choi (Background Art, paragraph 5).
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like [0028]… and [a] metal element of the oxide [is recovered], such as the oxide of cobalt, oxide of nickel. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028]. Sigma Aldrich teaches that nickel oxide is practically insoluble in water (p. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang to treat nickel cobalt aluminum oxide would produce a mixture in the first step which contains nickel oxide (NiO), when further understood in view of Zhao. This is because the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by reduction with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material. Even though 
Terekhov teaches a process for recovering metals by reduction and carbonylation (Title), wherein after a reduction step [0015], there is a step of contacting a carbonylation supply material composition with carbon monoxide in a carbonylation zone [0026], and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material [0030], which corresponds with the primary heat treatment in the instant application. Terekhov further teaches in some embodiments, a metal-comprising gaseous material is produced which includes any one of, or any combination of nickel carbonyl, iron carbonyl, and cobalt carbonyl [0030]. The Examiner notes that for embodiments where nickel is the only carbonyl produced, Ni(CO)-4 is produced, while elemental cobalt produced in a preceding reduction step 20 [0023], would be expected to stay in the same reduced state if unaffected by the carbonylation zone, reading on wherein Co(s) is produced from the primary heat treatment, as elemental cobalt is also obtained from this step. Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction 132 and a nickel carbonyl-rich fraction 134 from the metal-comprising gaseous material [0031]. Nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within the decomposition zone 142 so as to produce nickel and the decomposition zone is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius [0031], where the decomposition zone corresponds with the secondary heat treatment in the instant application. The Examiner notes that while Terekhov does not explicitly disclose the presence of a guide line connecting the carbonylation zone and the decomposition zone, Figure 1 shows that the zones are sequential and one skilled in the art would understand that a guide line connecting the two zones would be understood to exist even if not explicitly disclosed.
2 would exist as a gas. 
    PNG
    media_image1.png
    213
    731
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of recovering nickel and cobalt taught by Wang to include the process of recovering metals of Terekhov as the heat-treatment in the third step which includes primary and secondary heat-treatments performed respectively in first and second reactors connected to each other via a guide line, wherein Co(s) and Ni(CO)4(g) are produced from the primary heat treatment in the first reactor, and wherein the Ni(CO)4(g) is transferred to the second reactor via the guide line and wherein Ni(s) is are produced from the secondary heat treatment in the secondary reactor since Terekhov teaches the benefit that the decomposition of the metal carbonyl into a substantially pure form of the respective metal [0031]. The Examiner notes that while CO2(g) is not taught regarding the secondary heat treatment in Terekhov, one of ordinary skill in the art would understand that CO2 is produced by the process from the present CO as the heat treatment operates at elevated temperatures of 220-500 °C, which according to Handbook of Thermoprocessing Technology would result in production of CO2 as a result of the Boudouard reaction, with the CO2 existing in a 2 listed by PubChem, reading on where CO2(g) is produced in the secondary heat treatment.
Regarding claim 2, Choi teaches where the waste cathode material is one of a group of compounds including lithium-cobalt-nickel-aluminum oxide (Claim 4).
Regarding claim 3, Wang teaches a pyrolysis in a reducing atmosphere (wherein the first step is performed in a reducing atmosphere; Description of Embodiments, paragraph 5).
Regarding claim 4, Wang teaches a step of conducting pyrolysis in a reduction atmosphere including one or more of carbon dioxide (CO2) and carbon monoxide (CO) (wherein the reducing atmosphere in the first step is composed of carbon dioxide, carbon monoxide and a mixture thereof, Abstract).
Regarding claim 5, Wang teaches the first step wherein the temperature of the chamber is preferably raised to a temperature of 600 ° C to 800 ° C (wherein the heat treatment in the first step is performed in a range of about 600 degrees Celsius to 1000 degrees Celsius; Description of Embodiments, paragraph 6).
Regarding claim 6, Wang teaches a method for recovering cobalt powder from lithium-cobalt oxide obtained from a cathode material of a secondary battery (wherein the … oxide is obtained from a waste … battery, Technical Field). Wang is silent to the duration of the first heat treating step. 
Choi teaches a first heat treatment step wherein the reaction temperature was maintained for 1 hour (Example 1, step 2(2) “Hydrogen Reduction Step”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Choi wherein the duration of the first reduction step is chosen to be 1 hour, as Choi demonstrates this is sufficient for reduction to occur.
2CO3) and cobalt oxide (CoO) (wherein the mixture produced in the first step contains lithium carbonate (LiCO3) … cobalt oxide (CoO), Abstract). Wang is silent to the recovery of nickel oxide (NiO) or nickel cobalt oxide (NiCoO).
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like [0028]… and [a] metal element of the oxide [is recovered], such as the oxide of cobalt, oxide of nickel. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028]
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang in view of Choi to treat nickel cobalt aluminum oxide would produce a mixture in the first step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO), when further understood in view of Zhao. This is because the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by reduction with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material.
Regarding claim 8, Wang teaches after the washing step, the cobalt oxide [is] separated from the solution in which lithium carbonate is dissolved can be further subjected to a drying process (wherein the method further comprises, after the washing in the second step, a step of separating the residue; Description of Embodiments, paragraph 11).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Zhao, and Terekhov, and evidentiary references Sigma Aldrich, Handbook of Thermoprocessing Technology, and PubChem as applied to claim 8 above, and further in view of evidentiary reference US Research .
Regarding claim 9, Wang teaches the pyrolysis product produced by the pyrolysis process is washed with water to obtain only cobalt oxide (wherein the residue contains… cobalt oxide; Description of Embodiments, paragraph 10). Wang does not teach the presence of nickel oxide (NiO) or nickel cobalt oxide (NiCoO) in the residue.
Zhao teaches a direct recycling and repairing method for lithium ion battery material (Title), where the material undergoes a high temperature roasting in the inert atmosphere [0018]. For lithium cobaltate or lithium nickel cobalt manganese complex layered oxide cathodes, the lithium salt [that is recovered] is, for example, Li2CO3, LiOH and the like … and [a] metal element of the oxide [is recovered], such as the oxide of cobalt or oxide of nickel [0028]. Further, when cobalt and nickel are [recovered], [they] can be mixed into the mixture of oxide[s] and nickel cobalt oxide [028]. Sigma Aldrich teaches that nickel oxide is practically insoluble in water (p. 2), and US Research Nanomaterials teaches that nickel cobalt oxide is insoluble in water (p.2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modifying Wang in view of Choi as applied to claim 1 to treat nickel cobalt aluminum oxide would produce a residue after the washing step which contains nickel oxide (NiO) and nickel cobalt oxide (NiCoO), when further understood in view of Zhao. This is because the cathode material of Zhao also contains nickel and Zhao teaches a similar process to Wang of recycling a lithium ion battery cathode material by reduction with the predictable benefit of recovering useful nickel and nickel cobalt oxides from the cathode material. Even though Wang does not teach a water washing step, it is understood that nickel oxide (NiO) and nickel cobalt oxide (NiCoO) do not dissolve in water according to Sigma Aldrich and US Research Nanomaterials, so these compounds also remain in the residue produced by the washing step of Wang.
Claims 10, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terekhov in view of evidentiary references Handbook of Thermoprocessing Technologies and PubChem.
Regarding claim 10, Terekhov teaches a process for recovering metals by reduction and carbonylation (Title) where feed material composition is derived from laterite which has been dried and subjected to size reduction, which contains NiO and CoO [0023]. After a reduction step [0015], there is a step of contacting a carbonylation supply material composition with carbon monoxide in a carbonylation zone [0026], and exemplary reactions within the carbonylation zone include Ni+4CO [Wingdings font/0xE0] Ni(CO)4 [0029] to produce a metal-comprising gaseous material [0030], which corresponds with the first heat treatment in the instant application. Terekhov further teaches in some embodiments, a metal-comprising gaseous material is produced which includes any one of, or any combination of nickel carbonyl, iron carbonyl, and cobalt carbonyl [0030]. The Examiner notes that for embodiments where nickel is the only carbonyl produced, Ni(CO)4 is produced, while elemental cobalt produced in a preceding reduction step 20 [0023], would be expected to stay in the same reduced state if unaffected by the carbonylation zone, reading on wherein Co(s) is produced from the primary heat treatment, as elemental cobalt is also obtained from this step. Terekhov further teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction 132 and a nickel carbonyl-rich fraction 134 from the metal-comprising gaseous material [0031]. Nickel carbonyl of the nickel carbonyl-rich fraction 142 is decomposed within the decomposition zone 142 so as to produce nickel and the decomposition zone is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius [0031], where the decomposition zone corresponds with the second heat treatment in the instant application. The Examiner notes that while Terekhov does not explicitly disclose the presence of a guide line connecting the carbonylation zone and the decomposition zone, Figure 1 shows that the 
Handbook of Thermoprocessing Technologies teaches the occurrence of the Boudouard reaction, where carbon monoxide spontaneously reacts to form carbon and carbon dioxide (p. 458). The Examiner notes that according to equations 8.28 and 8.29 sourced from p. 459, as temperature T increases reaction rate constant K increases, resulting in greater formation of the carbon dioxide and carbon products at elevated temperatures. PubChem teaches the boiling point of carbon dioxide to be   -78.48 °C, indicating above this temperature (at atmospheric pressure), CO2 would exist as a gas. 
    PNG
    media_image1.png
    213
    731
    media_image1.png
    Greyscale

The Examiner notes that while CO2(g) is not taught regarding the secondary heat treatment in Terekhov, one of ordinary skill in the art would understand that CO2 is produced by the process as the heat treatment operates at elevated temperatures of 220-500 °C which according to Handbook of Thermoprocessing Technology would result in production of CO2 as a result of the Boudouard reaction, with the CO2 existing in a gaseous state as the secondary heat treatment occurs above the boiling point of CO2 listed by PubChem, reading on where CO2(g) is produced in the second heat treatment step.
Regarding claim 13, Terekhov teaches the solid particulate feed material composition is contacted with carbon monoxide within a carbonylation zone so as to effect production of a solid particulate post-carbonylation material composition [0006].
Regarding claim 14, Terekhov teaches where a carbonylation zone operates at a temperature of between 80 degrees Celsius and 120 degrees Celsius [0028].
4 is produced as a metal-comprising gaseous material [0029, 0031].
Regarding claim 19, Terekhov teaches the metal-comprising gaseous material is extracted from the post-carbonylation product material, and then subjected to fractional distillation so as to effect separation of an iron carbonyl-rich fraction and a nickel carbonyl-rich fraction, wherein the nickel carbonyl-rich fraction is supplied to a respective decomposition zone (wherein the second heat treatment step is performed in an atmosphere composed of Ni(CO)4, [0031]).
Regarding claim 20, Terekhov teaches in some embodiments each of the decomposition zones is disposed at a temperature of between 220 degrees Celsius and 500 degrees Celsius (wherein the second heat treatment step is performed at a temperature range of about 150 degrees Celsius to 350 degrees Celsius, [0031]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Terekhov in view of evidentiary references Handbook of Thermoprocessing Technologies and PubChem as applied to claim 10 above, and further in view of Milinkovic, et al. (US-6048578-A), hereinafter Milinkovic.
Terekhov is silent to wherein a guide line is maintained at a temperature range of about 60 degrees Celsius to 100 degrees Celsius.
Milinkovic teaches a closed loop carbon monoxide self-contained nickel carbonyl deposition process (Title), wherein liquid nickel carbonyl is vaporized to approximately 87 °C and the vaporized mixture is passed through heated conduit 26 to deposition chamber 28 (Fig. 1, “26”, “28”; Col. 4, lines 57-60), wherein the gas is dispersed and decomposes at the surface of a substrate to produce a nickel coating at approximately 180 °C (Col. 4, lines 62-64). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of recovering nickel and cobalt taught by  Terekhov to include wherein a guide line is used to transfer Ni(CO)4(g) into the second reactor, and .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Zhao, Terekhov, and Milinkovic. Claim 22 is rejected under the same reasoning discussed in the Office Action mailed 26 October 2021.
	Response to Arguments
Applicant’s arguments, filed 31 January 2022, have been considered with the following effect:
The rejections for claims 1-9 based on prior art are overcome by the amendment to claims 1.
The rejections for claims 10, 13-15, and 19-20 based on prior art are overcome by the amendment to claims 10.
With respect to the rejections based on Wang, Applicant asserts that the addition of other metals in the starting metal could make it difficult or impossible to obtain pure Co(s). The Examiner respectfully disagrees. The Examiner notes that while Wang teaches that “It is difficult to completely separate lithium carbonate and cobalt oxide in a subsequent process due to the formation of other compounds other than cobalt oxide (CoO), for example, lithium carbonate and at least three metals other than cobalt oxide. Therefore, pure cobalt powder cannot be obtained”, this statement is made to describe undesirable results that occur when operating at temperatures above 800° C (page 3), whereas Wang teaches using temperature range of 600-800° C (page 3). Therefore, it would be expected pure cobalt powder can still be obtained as the range of 600-800° C is used.
With respect to the rejections based on Wang, Applicant asserts that there is no apparent reason or motivation to modify Wang to include Applicant's claimed steps as Wang teaches against the use of carbon dioxide. The Examiner respectfully disagrees. The Examiner notes that while Wang teaches that “the dry process does not use any harmful substance to the environment, so it is eco-friendly and it is advantageous in that the cost for the treatment of the waste solution can be originally reduced”, it is clear that Wang does not consider carbon dioxide a “harmful substance” defined by this statement as Wang itself teaches directly injecting carbon dioxide into the chamber where the temperature is raised to a high temperature (page 3). The Examiner further notes that the phrase “does not use any harmful substance” implies the choice of reagents used in the reaction, not the types of products generated by reactions in the invention.
With respect to the rejections based on Wang in view of Choi, Applicant asserts that there is no apparent reason or motivation to modify Wang to include Applicant's claimed steps as Wang teaches against the use of a strong acid. The Examiner respectfully disagrees. The Examiner notes the test of obviousness is what the teachings would have suggested to one of ordinary skill in the art (MPEP § 2143.01(II)), not on whether every teaching of the secondary reference can be incorporated into the primary reference process. While Wang does teach against the use of a strong acid, the rejections are not based on incorporating any process steps taught by Choi, rather Choi has been incorporated solely to teach the use of lithium nickel cobalt aluminum oxide as a material to subject to the process of recovering nickel and cobalt of Wang, as lithium nickel cobalt aluminum oxide and lithium-cobalt oxide (the input material of Wang) are both cathodic battery materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733